Order entered June 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00273-CV

                                JOHN KENNEMER, Appellant

                                                 V.

                              ANGELINA KENNEMER, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-13523

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated April 9, 2014, we notified

the Court Reporter that the reporter’s record was overdue. We directed the Court Reporter to file

the record within thirty days. To date, the reporter’s record has not been filed.

       We ORDER Glenda Johnson, Official Court Reporter for the 256th Judicial District

Court, to file, within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not requested the record. We notify appellant that if we receive verification the record has not

been requested, or paid for, or no arrangements have been made to pay for the record, we

may order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:
Honorable David Lopez
Presiding Judge, 256th Judicial District Court

Glenda Johnson
Official Court Reporter, 256th Judicial District Court

Counsel for all parties.

                                      /s/    ADA BROWN
                                             JUSTICE